ORDER
We grant the government’s motion to withdraw the panel decision in this case pending resolution of United States v. Buckland, No. 99-30285. The government has consented to Hitchcock’s interim release with appropriate restrictions.
We order the interim release of Hitchcock under appropriate restrictions to be set by the district court.
We remand to the district court for that limited purpose.
ORDER
December 5, 2001.
We direct that the unpublished order filed September 26, 2001 withdrawing our opinion be re-filed as a published order.